Citation Nr: 1432649	
Decision Date: 07/22/14    Archive Date: 07/29/14

DOCKET NO.  11-31 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama

THE ISSUE

Entitlement to service connection for depression and anxiety.  


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel 



INTRODUCTION

The Veteran served on active duty in the Army from July 1990 to September 1995, and April 1997 to August 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

The Board has reviewed all pertinent evidence in the Veteran's claims file, which has been converted in its entirety to an electronic record as part of VA's paperless Veterans Benefits Management System (VBMS).

The Veteran's claim is for depression and anxiety, which was denied and this appeal perfected.  While her claim for depression and anxiety was pending, the Veteran raised the matter of entitlement to service connection for posttraumatic stress disorder, which was granted.  The RO continued the appeal concerning depression and anxiety, which the Board is addressing in this decision.


FINDING OF FACT

The Veteran was treated in service for depression and anxiety, with post service medical records showing ongoing complaints of these symptoms.


CONCLUSION OF LAW

The Veteran's depression and anxiety was incurred in service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).   

Based on all of the evidence of record, the Board finds that the Veteran's depression and anxiety was incurred in service.  The Veteran was treated for depression and anxiety during service.  See November 1994 Service Treatment Records.  This treatment continued after service, beginning in 1999 and continuing for a number of years.  See March 2009 VA Examination Report; see also 2001-2009 Chilton Family Medicine Records.  During a March 2009 VA examination, the examiner found that the Veteran had an adjustment disorder with mixed anxiety and depression.  See March 2009 VA Examination Report.  The Board acknowledges that the 2009 examiner opined that the Veteran's current anxiety and depression were not related to her service.  Id.  However, given the onset of the relevant symptoms in service, their presence in the immediate post service years, and the 2009 examiner's diagnosis, the Board resolves any reasonable doubt on this issue in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As such, the Board concludes that the criteria for service connection have been met.  


ORDER

Service connection for depression and anxiety is granted.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


